DETAILED ACTION

Election/Restrictions 
Newly amended claims 1-9, 11 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims as amended are directed to an intermediate product that is patentably distinct from the originally presented magnetic recording disk (final product) and currently presented claims 20-21 also directed to a final product (disk stack with an underlayer).  The intermediate and final products as now claimed require different fields of search, have different classifications in the art and present an undue search burden. It is noted that the intermediate 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-9, 11 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Claims 20-21 have been examined on the merits.
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


The rejections of claims 1-9, 11 and 22 under U.S.C. 103 over Lee et al. (hereinafter Lee’163) alone and in combination with additional references are withdrawn in view of the non-elected status of these claims.

The rejection of claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee’163) in view of Xiao et al. and further in view of Lee et al. (US 2008/0050616 A1 to Lee et al. -hereinafter 'Lee'616 ') is withdrawn.  A rejection in view of Lee ‘163 in view of Lee ‘616 follows.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee’163) in view of Lee et al. (US 2008/0050616 A1 to Lee et al. -hereinafter 'Lee'616 ').
Lee'163 discloses a magnetic disk of a data storage device (Fig 1 A, IB, col 2, Iine 52-col 3, Iine 3), the magnetic disk comprising: a substrate (100/110) (Fig 1A); an interlayer (120) formed from a nonmagnetic metal corresponding to the claimed template layer, with the interlayer retaining a patterned array of protruding features (120a) during fabrication of other layers of the magnetic disk (Fig 1A, col 3, In 14-27); a texturing underlayer (140) grown on the patterned array of protruding features (120a) of the template layer (120), the underlayer (140) comprising a ruthenium film (Fig 1 A, col 3, Iines 39-41) and having an array pattern of protruding features that aligns with the patterned array of protruding features of the template layer (120) (col 3, In 29-33).  The texturing underlayer (140) functions to define a crystallographic orientation of the overlying magnetic recording layer comprising a cobalt-chromium-platinum alloy (col 3, Iines 41-47), which is configured to have a thickness between 9 nanometers and 11 nanometers (col 3, Iines 51-56) and comprise columnar magnetic grains (161) separated by grain boundaries of non-magnetic material (162) comprising an oxide (silicon oxide or titanium oxide, col 4, In 1-3).  Each columnar grain (161) being on a protruding feature of the array pattern of the under layer (140), and the grain boundaries (162) being in trenches between the protruding features of the array pattern of the under layer (140) (Fig 1A, IB, col 3, Iines 51-56).  
Lee ‘163 fails to disclose a grain pitch of “approximately 15 nanometers or less” as claimed.  However, the reference does disclose columnar magnetic grains (161) having a pitch of 25 nanometers in one example (see col 4, Iines 44-47) and teaches that the pattern formed on the template layer taught therein (Lee refers to this layer as the “interlayer” 320) can have a pitch in the range of several nanometers to several tens of nanometers (see col. 5, lines 36-60). Lee’163 also suggests that reducing grain pitch increases recording density (reduction of pitch from 37 nm to 35 nm in the examples shown in Table 1 increases recording density from 500Gb/sq in to 1Tb/sq in).
	Thus, grain pitch is a result effective variable that affects recording density.  Determining an optimal grain pitch would have been obvious in view of the teaching that reducing grain pitch yields increased recording density. 
	Furthermore, choice of any pitch within the disclosed range of “several nanometers” to “several tens of nanometers” (including 15nm as claimed) would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention.  
	Claim 20 is directed to a “disk stack” which includes “an underlayer grown on the pattern of protruding features of the template layer when the block copolymer layer is etched away, the underlayer comprising ruthenium film.” Thus, the mask and block copolymer layers are necessarily absent from the claimed “disk stack” final product as claimed. 
The limitations directed to the specific nature of the mask and block copolymer, including the limitations requiring that the mask layer comprises amorphous carbon and has a lower ion milling rate than that of the template layer, are directed to the manner of making the claimed magnetic disk and not the final product itself.  The limitations directed to the mask and block copolymer are only germane to the claimed disk stack in so far as they materially affect the structure of the final product, which includes the underlayer.  The structural features that appear to be conferred by the mask and annealed block-copolymer are limited to the formation of an array pattern of nanostructures having a pitch of approximately 15 nm that are “approximately regular” that are formed in the template layer following etching of the block copolymer and mask layers.  These features are met by the prior art to Lee ‘163 for the above noted reasons.  
It has been held that “even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.“ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Lee'163 also fails to disclose the use of “a platinum film with face-centered cubic structure and (111) crystallographic texture” for their template interlayer (12) formed from a nonmagnetic metal.  The reference also fails to disclose that the Ru texturing underlayer (140) has “a hexagonal close packed structure and (002) crystallographic texture and a thickness of 10 nanometers or less.”
 Lee '616, related to magnetic storage (para [0003]), discloses platinum (Pt) and ruthenium (Ru) as materials for seed/interlayer structures (para [0036]), with a face-centered cubic structure and (111) crystallographic texture (para [0039]) or a hexagonal close packed structure and (002) crystallographic texture (para [0038]) and a thickness of 10 nanometers or less (para [0070] specifies "a thickness of several to tens nanometers"). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the template layer of Lee'163 as a platinum film with face-centered cubic structure and (111) crystallographic texture and the underlayer comprising the ruthenium film to have a hexagonal close packed structure and (002) crystallographic texture and a thickness of 10 nanometers or less since these materials, crystal orientations, and thicknesses are suggested by Lee'616 as preferable for forming suitable interlayers in a patterned magnetic recording medium. One of ordinary skill in the art reading Lee’163 would have been motivated to look to the related art to determine suitable materials and crystalline orientations for the nonmagnetic metal layer (120) and Ru layer (140) in order to form a suitable crystalline orientation for the overlying magnetic recording layer.
With regard to claim 21, the limitations are directed to the method of making the claimed magnetic disk.  They do not impart any additional structural or compositional features to the claimed article and thus, do not distinguish the claimed invention from the applied prior art.   
 It has been held that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 20-21 have been considered but are not persuasive.
Applicant argues that the prior art does not disclose the claimed annealed block copolymer layer and mask layer or the features of the mask layer (mask layer comprising amorphous carbon and having a lower ion milling rate than that of the template layer).
However, the claims are directed to “a disk stack” that necessarily includes an underlayer.  The presence of the underlayer on the template layer requires the removal of the mask and block copolymer layers.  As such, the mask and block copolymer layers have been interpreted to be associated with the process of making the claimed recording disk.  The only structure imparted to the final “disk stack” product by the mask and block copolymer are the patterning of the template layer and pitch of this patterning.  
As noted above, “even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. “ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
There is no evidence of record to establish that use of an annealed block-copolymer as claimed results in a disk stack that is materially different from that shown by the combination of Lee’163 in view of Lee ‘616. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon-Tues, Thurs-Fri, 9-2 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Holly Rickman/Primary Examiner, Art Unit 1785